DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-15, drawn to a balloon catheter, classified in A61M25/1018.
II. Claim 16-20, drawn to a method of operating a balloon catheter, classified in A61B17/00234.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention I may be used in a materially different process than the process of Invention II; for example being introduced to a nasal cavity, as opposed to a blood vessel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
2)	This application contains claims directed to the following patentably distinct species:
Species A: Figures 1-5 and 7
Species B: Figure 6


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, and 12-15 are generic.
3)	This application further contains the following patentably distinct subspecies of Species A:
Subspecies A1: Figure 4A
Subspecies A2: Figure 4B
Subspecies A3: Figure 4C
The subspecies are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Subspecies 4A pertains to a balloon of a balloon catheter with an oval/oblong shape, Subspecies 4B pertains to a balloon of a balloon catheter with a triangular shape, and Subspecies 4C pertains to a balloon of a balloon catheter with a trapezoidal shape. In addition, these species are not obvious variants of each other based on the current record. 
If Applicant elects species A, Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping or patentably indistinct subspecies, for 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4)	During a telephone conversation with R. David Pointer (Reg. No. 73654) on 03/25/2021 a provisional election was made with traverse to prosecute the invention of Invention I, Species A, Subspecies 4A, claims 1-7 and 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-12 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
6)	The disclosure is objected to because of the following informalities:
Paragraph [0018], line 1, “pull clot” should read “pull a clot” for grammatical correctness
Paragraph [0021], line 6, “comprise of a second port” should read “comprise a second port” for grammatical correctness
Appropriate correction is required.
Claim Objections
7)	Claim 13 is objected to because of the following informalities:
Claim 13, line 1, “a bottom side” should be amended to “a bottom surface” for continuity between the specification and the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claims 1-3, 5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestro (U.S. PGPUB 20150032142), hereinafter Silvestro.
	Regarding claim 1, Silvestro teaches a balloon catheter (as shown in Fig. 2), comprising: a catheter body (Fig. 2; 114) having an elongated cylindrical shape; an angled tip (Fig. 2; 124) at a distal end of the catheter body; and a balloon (Fig. 2; 112) at the distal end and adjacent to the angled tip, wherein the balloon is inflatable to an 
	Regarding claim 2, Silvestro teaches the balloon catheter of claim 1, wherein the oblong shape comprises an oval shape (as shown in Fig. 2) [Paragraph 0042]. 
	Regarding claim 3, Silvestro teaches the balloon catheter of claim 1, wherein when inflated the width of the balloon is in a range of 0.5 mm to 6 mm [Paragraph 0042] (Silvestro teaches the width of the balloon may be between 2 and 4 mm, which falls in a range of 0.5 to 6 mm).
	Regarding claim 5, Silvestro teaches the balloon catheter of claim 1, wherein the balloon comprises at least one of a compliant or a non-compliant balloon (since no definition has been given within the specification, Examiner interprets “compliant” as the dictionary definition of “yielding to physical pressure, pliant” as shown below from the Oxford English Dictionary (online version). Therefore, since the balloon is designed to anchor the catheter body [Silvestro, 0051], not to yield to the shape of its surroundings (i.e., physical pressure), Examiner interprets the balloon to be “non-compliant”).

    PNG
    media_image1.png
    158
    975
    media_image1.png
    Greyscale

Dictionary Definition of “Compliant” from Oxford English Dictionary Online

	Regarding claim 14, Silvestro teaches the balloon catheter of claim 1, wherein a curved surface (as shown in Annotated Fig. 2) of the angled tip begins adjacent to a bottom surface (as shown in Annotated Fig. 2) of the balloon (since no definition has been given within the specification, Examiner interprets “adjacent” as the dictionary definition of “very near something else” as shown below from the Oxford English Dictionary (online version)).  


    PNG
    media_image2.png
    350
    635
    media_image2.png
    Greyscale

Annotated Fig. 2

    PNG
    media_image3.png
    288
    1025
    media_image3.png
    Greyscale

Dictionary Definition of “Adjacent” from Oxford English Dictionary Online
Claim Rejections - 35 USC § 103
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro.  
	Regarding claim 4, Silvestro teaches the balloon catheter of claim 1. However, Silvestro is silent to wherein inflated, a distance from a top surface of the balloon to an end of the angled tip is in a range of 0.5 mm to 6 mm.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Silvestro to have a distance from a top surface of the balloon to an end of the angled tip be in a range of 0.5 mm to 6 mm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Silvestro.
	Regarding claim 6, Silvestro teaches the balloon catheter of claim 1, wherein the angled tip comprises an angle in a range of 120 degrees to 150 degrees (Examiner interprets the angle to be in a range of 120 to 150 degrees, based on the angle θ of Fig. 2 being between 30 and 60 degrees, making the angle 180- θ between 120 and 150 degrees, as shown in Annotated Fig. 2-1 below) with respect to an axis (Fig. 2; LA ) of the catheter body. However, Silvestro does not explicitly disclose wherein the angled tip comprises an angle in a range of 135 degrees to 165 degrees with respect to an axis of the catheter body.

    PNG
    media_image4.png
    350
    635
    media_image4.png
    Greyscale

Annotated Fig. 2-1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the balloon of Silvestro from between 120 and 150 degrees to between 135 and 165 degrees, as applicant has appeared to place no criticality on the claimed range, indicating simply that the angle “may” be within several ranges, none of which are those explicitly claimed (Applicant’s specification filed 03/22/2019, Paragraph [0027]. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 13, Silvestro teaches the balloon catheter of claim 1. However, Silvestro fails to teach wherein a distance from a bottom side of the balloon to an end of the angled tip is in a range from 1.75 mm to 3.25 mm.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Silvestro to have a distance from a bottom side of the balloon to an end of the angled tip be in a range of 1.75 mm to 3.25 mm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Silvestro.
	Regarding claim 15, Silvestro teaches the balloon catheter of claim 1, wherein when inflated, the length of the balloon is in a range of 5 mm - 15 mm [Paragraph 0042]. However, Silvestro does not explicitly disclose wherein when inflated, the length of the balloon is in a range between 0.5 mm - 6.25 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the balloon of Silvestro from between 5 and 15 mm to between 0.5 and 6.25 mm, as applicant has appeared to place no criticality on the claimed range, indicating simply that the length “may” be within several ranges, none of which are those explicitly claimed (Applicant’s specification filed 03/22/2019, Paragraph [0026]. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
14)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPUB 20150051632 to Sina teaches a balloon catheter (Fig. 8; 300), comprising: a catheter body (Fig. 8; 302) having an elongated cylindrical shape; an angled tip (Fig. 8; 352) at a distal end of the catheter body; and a balloon (Fig. 8; 310) at the distal end and adjacent to the angled tip, wherein the balloon is inflatable to an oblong shape having a length that is greater than its width (as shown in Fig. 8).
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783